


110 HRES 81 IH: To express the sense of the House of

U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2007
			Mr. Wu submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		To express the sense of the House of
		  Representatives that the maximum Pell Grant should be increased to
		  $5,800.
	
	
		Whereas a college education has become increasingly
			 important, not just to the individual beneficiary, but to the Nation as a
			 whole, and the growth and continued expansion of the Nation’s economy is
			 heavily dependent on an educated and highly skilled workforce;
		Whereas the opportunity to gain a college education also
			 is important to the Nation as a means to help advance the American ideals of
			 progress and equality;
		Whereas the Federal Government plays an invaluable role in
			 making student financial aid available to ensure that qualified students are
			 able to attend college, regardless of their financial means;
		Whereas, since the inception of the Pell Grant program in
			 1973, nearly 80,000,000 grants have helped low- and middle-income students go
			 to college, enrich their lives, and become productive members of
			 society;
		Whereas nationwide, almost 65 percent of high school
			 graduates continue on to higher education;
		Whereas this degree of college participation would not
			 exist without the Federal investment in student aid, especially the Pell Grant
			 program;
		Whereas nearly 25 percent of all undergraduate students
			 receive some amount of Pell Grant funding;
		Whereas in the next 10 years, the number of undergraduate
			 students enrolled in the Nation’s colleges and universities will increase by 11
			 percent to more than 11,000,000 students, many of these students will be the
			 first in their families to attend college, and one in 5 of these students will
			 be from families with incomes below the poverty level;
		Whereas the continued investment in the Pell Grant program
			 is essential if college is to remain an achievable part of the American
			 dream;
		Whereas increasing the maximum Pell Grant to $5,800 would
			 result in a $1,750 increase in the maximum grant award; and
		Whereas because Pell Grant recipients are more likely to
			 graduate with student loan debt and to amass more debt than other student
			 borrowers, increasing the maximum Pell Grant to $5,800 will help remedy this
			 disparity: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the maximum Pell Grant should be increased to
			 $5,800.
		
